UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-151252 TouchIT Technologies, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 26-2477977 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 West Big Beaver Road, Suite 200, Troy, MI, 48084, USA (Address of Principal Executive Offices) (Zip Code) / 00 44 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Larger accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 74,189,419 shares of common stock outstanding as ofNovember 9, 2012. TOUCHIT TECHNOLOGIES, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 INDEX PART I -FINANCIAL INFORMATION Item 1. Financial Statements. 2 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 4. Controls and Procedures. 24 PART II -OTHER INFORMATION Item 1. Legal Proceedings. 24 Item 6. Exhibits. 25 PART III –REVIEW BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM 25 Signature 26 This amendment no. 1 to Quarterly Report on Form 10-Q for period ended September 30, 2012 is pursuant to that certain Current Report on Form 8-K Item 4.02 filed with the Securities and Exchange Commission on January , 2014 pertaining to non-reliance on previously issued financial statements.On approximately January 18, 2014, the Board of Directors was advised by the Company's independent public accountant, Edward Richardson Jr. CPA that its financial statements reviewed and/or audited by Richard for the quarters referenced below as filed (collectively, the Financial Statements") with the Securities and Exchange Commission could not be relied upon based upon the inadvertent non-disclosure of two 8% convertible notes due May 17, 2015 in the principal amounts of $400,000 and $100,000, respectively, on the balance sheets as of the dates indicated (collectively, the "Convertible Notes"), and accrued interest payable under the Convertible Notes. The Convertible Notes were previously issued in connection with certain subscription agreements entered into by the Company and the related share exchange agreement dated May 7, 2010 among the Company, TouchIt Technologies Koll Sti ("TouchIt Tech KS), the stock holders of TouchIt Tech KS, TouchIt Education Koll Sti ("TouchIt Ed"), and the stockholders of TouchIt Ed (the "Share Exchange Agreement"), pursuant to which the Company entered into various agreements with purchasers of the Convertible Notes. Period Ended Form Date Filed with SEC September 30, 2011 10-Q November 14, 2011 December 31, 2011 10-K April 5, 2012 March 31, 2012 10-Q May 10, 2012 June 30, 2012 10-Q August 2, 2012 September 30, 2012 10-Q November 9, 2012 December 31, 2012 10-K March 28, 2013 March 31, 2013 10-Q May 15, 2013 June 30, 2013 10-Q August 14, 2013 September 30, 2013 10-K November 14, 2013 See "Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation. " EXPLANATORY NOTE TouchIT Technologies, Inc. (the “Company”) was incorporated in the State of Nevada as “Hotel Management Systems, Inc.”On May 7, 2010, the Company entered into a share exchange agreement, with TouchIT Technologies Koll Sti (“TouchIT Tech KS”), TouchIT Education Koll Sti (“TouchIT Ed”)(“TouchIT Ed” and together with TouchIT Tech KS, “TouchIT”), and the stockholders of TouchIT Tech KS and Touch Ed.Both TouchIT Tech KS and TouchIT Ed are corporations formed under the laws of Turkey and are based in Istanbul, Turkey. The closing of the transaction (the “Closing”) took place on May 7, 2010 (the “Closing Date”), all as disclosed on Form 8-K filed by the Company with the Securities and Exchange Commission on May 24, 2010.See “Recent Developments”.Subsequently, the Registrant amended its Articles of Incorporation to change its name to TouchIT Technologies, Inc., as disclosed on Form 8-K filed by the Registrant with the Securities and Exchange Commission on May 24, 2010. Unless otherwise specified or required by context, as used in this Quarterly Report on Form 10-Q, the terms “we,” “our,” “us” and the “Company” refer collectively to (i) TouchIT Technologies, Inc., a Nevada corporation (“TouchIT”), (ii) TouchIT Tech KS and TouchIT Ed, both being wholly-owned subsidiaries of TouchIT.In this Quarterly Report on Form 10-Q, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the shares of our common stock, $0.001 par value per share. All financial information presented is for the combined entity TouchIT, which comprises of TouchIT Tech KS and TouchIT Ed. They have not been consolidated and inter-company transactions, although not significant, do exist. CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q (this “Quarterly Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. The forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in such forward looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Readers are cautioned not to place undue reliance on these forward looking statements, which reflect management’s opinions only as of the date thereof. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “projects,” “potential,” “proposed,” “intended” or “continue” or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other forward-looking information. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, growth rates, and levels of activity, performance or achievements. There may be events in the future that we are not able to accurately predict or control. All forward-looking statements included in this Quarterly Report are based on information available to us on the date of this Quarterly Report.Except to the extent required by applicable laws or rules, we undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements contained throughout this Quarterly Report. TOUCHIT TECHNOLOGIES, INC REVIEWED FINANCIAL STATEMENTS (Unaudited) September 30 2012 and Comparative Periods Edward Richardson Jr., CPA 15565 Northland Suite 508 West Southfield, MI. 48075 To the Board of Directors TouchIT Technologies, Inc. 100 West Beaver Road Troy, MI. I have reviewed the accompanying balance sheet of TouchIT Technologies, Inc. as of September 30, 2012, and the related statements of income and retained earnings and cash flows for the period then ended, and the accompanying supplementary information, which is presented only for supplementary analysis purposes, in accordance with the standards of the Public Company Accounting Oversight Board (United States). All information included is the representation of the Board of Directors of TouchIT Technologies. A review consists principally of inquiries of company personnel and analytical procedures applied to financial data. It is substantially less in scope than an examination in accordance with US Generally Accepted Accounting Principles (“US GAAP”) standards, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, I do not express such an opinion. Based on my review, I am not aware of any material modifications that should be made to the accompanying financial statements in order for them to be in conformity with US GAAP standards. My review was made for the purpose of expressing limited assurance that there are no material modifications that should be made to the financial statements in order for them to be in conformity with US GAAP. The information in the accompanying statements and schedules is presented only for supplementary analysis purposes. Such information has been subject to the inquiry and analytical procedures applied in the review of the basic financial statements, and I am not aware of any material medications that should be made thereto. /S/ Edward Richardson Jr., CPA November 7, 2012 1 PART I -FINANCIAL INFORMATION TOUCHIT TECHNOLOGIES INC BALANCE SHEET FOR THE PERIODS ENDED 30 SEPTEMBER 2012 & 2& 2010 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) CURRENT ASSETS 30/09/12 31/12/11 30/09/11 31/12/10 Cash and cash equivalents 10,596 70,289 65,974 50,556 Trade receivables, net 216,796 240,867 - 705,225 Due from related parties - - - 863,395 Due from Shareholders - - - 50,585 Inventories 83,783 55,689 107,133 365,643 Other current assets - - - 1,106 Total current assets 311,175 366,845 173,107 2,036,510 NON CURRENT ASSETS Property, plant and equipment,net 6,930 1,027 230 64,495 Intangible assets, net - - 25,145 Rights - - - Other non current assets 400,000 - - 3,555 Total non current assets 406,930 1,027 230 93,195 TOTAL ASSETS 718,105 367,872 173,337 2,129,705 CURRENT LIABILITIES Borrowings - - - 2,351 Trade payables 314,372 181,984 174,355 124,745 Due to shareholders - - - 47,257 Due to related parties 289,449 265,318 265,318 1,145,992 Other current liabilities 81,788 27,390 - 73,233 Total current liabilities 685,609 474,692 439,673 1,393,578 NON CURRENT LIABILITIES Borrowings - 250,000 104,917 - Employee termination benefits - Reserve for retirement pay - - - 1,842 Convertible Notes 583,200 540,000 - 750,000 Total non current liabilities 583,200 790,000 104,917 751,842 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Share capital 127,570 127,570 127,570 127,570 Paid in Excess 416,733 Retained earnings (520,455 ) (637,698 ) (143,285 ) (308,463 ) Net income / (loss) for the period 8,647 (346,692 ) (355,538 ) 173,899 Total shareholders’ equity 32,495 (386,820 ) (371,253 ) (7,004 ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 718,105 (911,253 ) 173,337 3,138,416 2 TOUCHIT TECHNOLOGIES INC STATEMENT OF COMPREHENSIVE INCOME FOR THE PERIODS ENDED 30 SEPTEMBER 2012 & 2& 2010 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) 30/09/2012 31/12/2011 30/09/2011 31/12/2010 NET SALES 983,949 1,595,943 1,150,427 3,577,881 COST OF SALES 685,489 (1,341,374 ) 1,024,118 (2,502,037 ) Gross profit 298,460 254,569 126,309 1,075,844 MARKETING AND SELLING EXPENSE 46,382 (578,887 ) 437,851 (504,329 ) GENERAL AND ADMINISTRATIVEEXPENSES 291,822 (356,528 ) 279,900 (479,064 ) Profit from operations (39,743 ) (680,847 ) (591,442 ) 92,451 OTHER INCOME AND EXPENSES, net 5,190 294,154 57,876 24,094 FINANCIAL INCOME AND EXPENSES, net 178,028 (8,294 ) Profit Loss before taxation and currency translation gain/(loss) (34,553 ) (386,692 ) (355,538 ) 60,063 TAXATION CHARGE Taxation current Deferred CURRENCY TRANSLATION GAIN/(LOSS) 60,063 Net income/(loss)for the year (34,553 ) (386,692 ) (355,538 ) 105,115 OTHER COMPREHENSIVE INCOME Total comprehensive income (34,553 ) (386,692 ) (355,538 ) 165,178 3 TOUCHIT TECHNOLOGIES INC STATEMENT OF CASH FLOW FOR THE PERIODS ENDED 30 SEPTEMBER 2012 & 2& 2010 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) 30/09/2012 31/12/2011 30/09/2011 31/12/2010 CASH FLOWS FROM OPERATINGACTIVITIES Net income (34,553 ) (386,692 ) (355,537 ) 165,178 Prior Period Adjustments (436,865 ) (401,447 ) (492,937 ) Adjustments to reconcile net income to net cash provided By operating activities: (471,418 ) 0 36,697.93 17,516 Depreciation and amortisation Provision for employee benefit 801 Changes in operating assets and liabilities Trade receivables, net 24,072 1,378,337 1,619,205 (430,428 ) Due from shareholders (773,544 ) Due from related parties Inventories (28,095 ) 309,953 258,510 (17,620 ) Other current assets 1,106 1,335 98,467 Other non current assets 331 Trade payables 156,519 322,557 314,928 54,126 Due to shareholders 54,413 Due to related parties 392,276 Other current liabilities 54,399 (1,241,442 ) (1,268,833 ) (47,386 ) Convertible Notes 750,000 Net cash generated from (used for)operating activities (264,523 ) (17,628 ) 36,670.93 67,197 CASH FLOWS FROM FINANCING ACTIVITIES Increase/(decrease) in short-term borrowings 209,933 (8,931 ) Increase/(decrease) in long-termborrowings (38,158 ) (103,709 ) Dividends paid Net cash (used for) provided fromfinancing activities 209,933 (38,158 ) (103,709 ) (8,931 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant and equipment and (5,103 ) (797 ) 82,457 (62,304 ) intangible assets Sharecapital increase Net cash used for investing activities (5,103 ) (797 ) 82,457 (62,304 ) NET INCREASE / (DECREASE) IN CASH AND BANKS (59,693 ) 19,733 50,556 (4,289 ) CASH AND BANKS AT BEGINNING OF THE YEAR 70,289 50,556 15,418 54,845 CASH AND BANKS AT END OF THE PERIOD 10,596 70,289 65,974 50,556 4 STATEMENT OF CHANGES IN STOCKHOLDER'S EQUITY FOR THE PERIOD ENDED SEPTEMBER 30, 2012 Common Stock Preferred Stock Paid-in Capital Treasury Stock Retained Earnings Total Stockholder's Equity Shares Amount Shares Amount Shares Amount Shares Amount Amount Amount Balance at January 1, 2012 74,189,419 $ 127,570 $ - $ - 127,570 $ 416,733 - $ - $ (1,152,547 ) $ (608,244 ) Net Income - (34,553 ) (34,553 ) Capital Transactions - Prior Period Adjustments - (92,092 ) (92,092 ) Balance at September 30, 2012 74,189,419 $ 127,570 $ - $ - 127,570 $ 416,733 - $ - $ (1,095,008 ) $ (550,704 ) 5 TOUCHIT TECHNOLOGIES NOTES TO THE FINANCIAL STATEMENTS FOR THE PERIOD ENDED SEPTEMBER 30, 2012 1. OPERATIONS OF THE COMPANY: General The Company was established as a form of partnership. In Turkey, partnership is the association of two or people who co-own a business for trading goods under a trade name. The owners have unlimited responsibility to their creditors. This form of company does not have minimum capital requirements. On May 7, 2010, the company became TouchIT Technologies, Inc, a Nevada domiciled company in the United States of America by means of a reverse merge transaction detailed herewith. Organization TouchIT Education Technologies Dis Ticaret Killektik Sirketi Andrew Stuart Brabin ve Ortagi formerly RT Lojistik Dis Ticaret Recep Tanisman ve Ortagi (referred as “TouchIT Education”) was established on August 27, 2007 with a “Share Transfer of Open Company and amendment Agreement.” On May 7, 2010 TouchIT Education, TouchIT Technologies and their stockholders (“TouchIT Turkey”) entered into a Share Exchange Agreement with Hotel Management Systems, Inc. (“Hotel Management”), a Nevada corporation. Pursuant to the terms of the Share Exchange Agreement, Hotel Management issued a total of 48,330,000 shares of their common stock, par value USD 01 per share (the “Common Stock”) to the shareholders of TouchIT Technologies and TouchIT Education in exchange for the transfer of 100% of the shares of TouchIT Tech and TouchIT Education to Hotel Management. This exchange transaction resulted in TouchIT Technologies and TouchIT Education becoming Hotel Management. The wholly-owned subsidiaries and the stockholders of TouchIT Turkey own approximately 78.93% of the Hotel Management’s issued and outstanding stock, prior to any financing. Simultaneously with the closing of the Share Exchange Agreement, on May 7, 2010, Management entered into a Subscription Agreement (the “Subscription Agreement”) with investors for the sale of shares up to the value of USD 1,500,000 (the Purchase Price”). As a result USD 750,000 of the Purchase Price was recognized in TouchIT Education’s balance sheet as a future obligation to one of the investors. The Turkish subsidiaries were officially closed in August 2011. Average number of employees of the Company as of September 30, 2012 was five and September 30, 2011 is five. Description of Business TouchIT Technologies, Inc is a designer and manufacturer (via 3rd party) of Interactive Products, namely, Interactive Whiteboards and Interactive LCDs. 6 2. IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS In January 2010, the FASB issued an amendment to ASC, “Fair Value Measurements and Disclosure,” to require entities to separately disclose the amounts and business rationale for significant transfersin and out of Level 1 and Level 2fair value measurements and separately present information regarding purchase, sale, issuance, and settlement of Level 3 fair value measures on a gross basis. This standard is effective for interim and annual periods beginning after December 15, 2009 with the exception of disclosures regarding the purchase, sale, issuance, and settlement of Level 3 fair measures which are effective for fiscal years beginning after December 15, 2010, its adoption will not have a material impact on the Company’s financial statements. 3. BASIS OF PRESENTATION The Company maintains its books of account and prepares financial statements in accordance with Generally Accepted Accounting Principles (GAAP) in the United States of America. The Company’s fiscal year ends on December 31. 4. SIGNIFICANT ACCOUNTING POLICIES: Cash and Cash Equivalents Cash equivalents consist of highly liquid investments, which are readily convertible into, cash, with original maturities of three months or less. Basis of Accounting The Company uses the accrual basis of accounting. Accounts Receivable – Recognition of Bad Debt The Corporation considers accounts receivable to be fully collectible; accordingly, no allowance for doubtful accounts is required. If amounts become uncollectible, they will be charged to operations when that determination is made. Revenue recognition The company recognizes revenue when there is persuasive evidence of an arrangement, delivery has occurred or services are rendered, the sales price is terminable, and collectability is reasonably assure. Revenue typically is recognized at the time of shipment. Sales are recorded net of discounts, rebates, and returns. Inventories Inventories are stated at the lower of cost or market. Costs, including an appropriate portion of fixed and variable overhead expenses are assigned to inventories by the method most appropriate to the particular class of inventory being valued on the weighted average basis. 7 Related Parties Parties are considered to be related if one parry has the ability to control the other party or exercise significant influence over the other party in making the financial and operating decisions. For the purpose of these financial statements shareholders are referred to as related parities. Related parties are also included individuals that are principle owners, management and members of the Company’s Board of Directors and their families. Capitalization All costs incurred over $500 are capitalized. Costs which lengthen the life of a fixed asset are capitalized and depreciated over the extended life of the asset. Depreciation Depreciation is computed on the straight-line method over the estimated useful lives of the assets. Assets reviewed for impairment whenever changes in circumstances or events may indicate that the carrying amounts are not recoverable. If the fair value is less that the carrying amount of the asset, a loss is recognized for the difference. Taxation The Company has elected to be treated as a regular “C” corporation; therefore, the corporation , not the stockholders, will pay income taxes. Retirement Pay Provision Under Turkish laws, lump sum payments are made to employees retiring or involuntary leaving the Company. Such payments are considered as being part of a defined retirement benefit plan. The retirement benefit obligation recognized in the balance sheet represents the present value of defined benefit obligation as adjusted for unrecognized actuarial gains and losses. Leases Leases are classified as capital leases whenever the terms of the lease transfer substantially all the risks and rewards of ownership to the lessee. All other leases are classified as operating leases. Comprehensive Income 8 In June 1997, the Financial Accounting Standard Board issued SFAS No. 130, “Reporting Comprehensive Income.” SFAS No. 130 is effective for years beginning after June 15, 1997. This statement provides reporting standards of comprehensive income and its components and requires that all components of comprehensive income be reported in the financial statements in the period in which they are recognized. The Company has adopted the provisions of SFAS No. 130 in its financial statements and adoption of this statement did not have any effect. Financial Instruments Fair value is defined as the price that would be received to sell an assets or paid to transfer a liability in an orderly transaction between participants at the measurement date (i.e., an exit price). The guidance includes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets and liabilities (Level 1) and the lowest priority To unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: Level 1 – Quoted, active market prices for identical assets or liabilities. Level 1 also includes U.S. Treasury and federal agency securities and federal agency mortgage-backed securities, which are traded by dealers of brokers in active markets. Valuation are obtained from readily available pricing sources for market transactions involving identical assets or liabilities. The Company did not have any Level 1 assets or liabilities. Level 2 – Observable inputs other than Level 1, such as quoted market prices for similar assets or liabilities, quoted for identical or similar assets in inactive markets, and model derived valuations in which all significant inputs are observable in active markets. The Company did not have any Level 2 assets or liabilities. Level 3 – Valuation techniques in which one or more significant inputs are observable in the marketable. The company did not have any Level 3 assets or liabilities. 5. CASH AND CASH EQUIVALENTS As of September 30, 2012 and September 30, 2011, cash and cash equivalents comprised were comprised of the following: Cash on Hand $
